                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KATRINA T. ROBINSON,                          )       CASE NO. 1: 19 CV 1357
                                              )
               Plaintiff,                     )       JUDGE CHRISTOPHER A. BOYKO
                                              )
         v.                                   )
                                              )       OPINION AND ORDER
CLEVELAND STATE                               )
UNIVERSITY, et al.,                           )
                                              )
                       Defendants.            )


CHRISTOPHER A. BOYKO, J.:


                                         Introduction

       On June 12, 2019, Pro Se Plaintiff Katrina T. Robinson filed an In Forma Pauperis

Complaint in this matter seeking damages against Cleveland State University (CSU) and

Communications Workers of America District 4309 (CWA). (Doc. No. 1.) Her Complaint

alleges federal claims for constitutional rights violations under 42 U.S.C. § 1983, violations of

the Americans with Disabilities Act (the ADA), and “Retaliation,” as well as state-law claims.
(Doc. No. 1 at 3-5, ¶¶ 10-24.) On October 2, 2019, the Plaintiff filed a Motion for Leave to

File an Amended Complaint supplementing her original pleading. (Doc. No. 4.) That Motion

is granted.

        The case is now before the Court for initial screening under 28 U.S.C. § 1915(e)(2)(B),

which expressly requires federal district courts to screen all in forma pauperis complaints

filed in federal court, and to dismiss before service and such action that the Court determines

is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

        Upon review, the Court finds that the Plaintiff’s action must be dismissed under

§ 1915(e)(2)(B) for failure to state any plausible federal claim.

                                           Discussion

        Although the Court is able to determine from the Plaintiff’s pleadings that her action

pertains to the termination of employment at CSU in its Department of Treasury Services,

neither her Complaint, nor her Amended Complaint, sets forth clear factual allegations. She

asserts that CSU unlawfully prohibited her from scheduling time off of work “to seek medical

attention” in March 2017, and that it retaliated against her in October 2018 by wrongfully

terminating her employment and disputing her right to receive Ohio Unemployment

Compensation Benefits. (Doc. No. 1 at 2, ¶¶ 3-4.) She appears to contends CWU wrongfully

failed to represent her in connection with her termination on the basis of unlawful

discrimination. (Id. at 2, ¶ 7.)

        The Plaintiff, however, has not alleged cogent facts supporting her assertions or

claims. Instead, both of her pleadings consist of unclear and conclusory assertions and legal


                                               -2-
statements, and list grievances she has apparently filed with the Equal Employment

Opportunity Commission and other agencies. (See Doc. No. 1 at 2-3, ¶¶ 5-9; Doc. No. 4. at

4.) In purely conclusory terms, she alleges she was unlawfully discriminated against on the

basis of “race, gender, color, disability, retaliation, equal pay compensation, and social class,”

and that there was “unfair bias, micro-inequities and intangible reports of disparate treatment

by CSU administrative professionals and CWA.” (Doc. No. 4 at 2.)

        Although the standard of review for pro se pleadings is liberal, Williams v. Curtin, 631

F.3d 380, 383 (6th Cir. 2011), “the lenient treatment generally accorded pro se litigants has

limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro se plaintiffs must still

meet basic pleading requirements, and courts are not required to conjure allegations on their

behalf. See Erwin v. Edwards, 22 F. App'x 579, 580 (6th Cir. 2001). In order to survive a

dismissal for failure to state a claim under 28 U.S.C. § 1983, a complaint must set forth

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” See Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the dismissal

standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007) governs dismissals for failure to state a claim under §

1915(e)(2)(B)). The “allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Additionally, they must be sufficient to give

the defendants “fair notice of what [the plaintiff’s] claims are and the grounds upon which

they rest.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).

        The Plaintiff’s allegations, even liberally construed, fail to meet these standards or

suggest any plausible federal claim above a speculative level.


                                                 -3-
       Title VII of the Civil Rights Act of 1964 prohibits an employer from discriminating

against an employee on the basis of the employee’s race, color, religion, sex, or national

origin. 42 U.S.C. § 2000e 2(a)(1). “[A] union’s breach of the duty of fair representation also

subjects it to liability under Title VII if the breach can be shown to be because of the

complainant's race, color, religion, sex, or national origin.” Farmer v. ARA Serv., Inc., 660

F.2d 1096, 1104 (6th Cir. 1981). To allege a prima facie case of discrimination under Title

VII, however, a plaintiff must allege facts sufficient to demonstrate that she is a member of a

protected class, was qualified for the job, suffered an adverse employment decision; and was

replaced by a person outside the protected class or was treated differently than similarly

situated non-protected employees. Newman v. Fed. Express Corp., 266 F.3d 401, 406 (6th

Cir. 2001). The Plaintiff has alleged no facts whatsoever, in either of her pleadings, plausibly

suggesting that CSU or CWU took any action with respect to her because of a characteristic

protected under Title VII. Her assertions that she has been discriminated against on the basis

of “race, gender, color, disability, retaliation, equal pay compensation, and social class” are

purely conclusory. “[C]onclusory allegations of discriminatory intent without supporting

factual allegations” are insufficient to show entitlement to relief for unlawful discrimination.

HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 613 (6th Cir. 2012).

       Likewise, the Plaintiff has failed to allege facts sufficient to suggest a plausible

violation of the ADA. “To establish a prima facie case of discrimination under the ADA, a

plaintiff must show (1) that she or he is an individual with a disability, (2) who was otherwise

qualified to perform a job's requirements, with or without reasonable accommodation; and (3)

who was discriminated against solely because of the disability.” Talley v. Family Dollar


                                               -4-
Stores of Ohio, Inc., 542 F.3d 1099, 1105 (6th Cir. 2008) (citing Mahon v. Crowell, 295 F.3d

585, 589 (6th Cir. 2002)). The Plaintiff has not alleged facts sufficient to meet these

requirements. Her allegations are insufficient to support plausible inferences that she is a

qualified individual with a disability within the meaning of the ADA, or that she suffered an

adverse employment action “because of” such disability.

       Nor are the Plaintiff’s pleadings sufficient to suggest a plausible claim of Retaliation.

Although she contends the Defendants took actions that were adverse to her, she has not

alleged cogent facts supporting plausible inferences that they did so because he she filed

grievances, or otherwise engaged in protected conduct. “[C]onclusory allegations of

retaliatory motive unsupported by material facts will not be sufficient to state . . . a claim.”

Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005).

       Finally, the Plaintiff has no cognizable claims against CSU or CWU under § 1983.

“[P]ublic-funded universities” such as CSU are not considered “persons” subject to suit under

§ 1983. Underfer v. University of Toledo, 36 F. App’x 831, 834 (6th Cir. 2002). Nor are labor

unions generally considered state actors. See Moore v. Int'l Bhd. of Elec. Workers Local 8, 76

F. App'x 82, 83 (6th Cir. 2003) (affirming district court’s decision that none the defendants,

including the International Brotherhood of Electrical Workers union, were state actors for

purposes of § 1983).

       In sum, for all of the foregoing reasons, the Plaintiff’s pleadings are insufficient to

allege any plausible federal claim against the Defendants on which she may be granted relief.

                                          Conclusion

       Accordingly, the Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is


                                                -5-
granted, and her federal claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). In light

of this dismissal, the Court declines to exercise jurisdiction over the Plaintiff's remaining

state-law claims, which are better resolved by the Ohio courts. See 28 U.S.C. § 1367(c)(3);

Musson Theatrical, Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254 55 (6th Cir. 1996)

(“When all federal claims are dismissed before trial, the balance of considerations usually will

point to dismissing the state law claims.”). The Plaintiff’s state-law claims will be dismissed

without prejudice. The Plaintiff’s Motion for Appointment of Counsel (Doc. No. 3) is denied

as moot.

       The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.


                                                   s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               United States District Judge
Dated: November 6, 2019




                                                  -6-
